Citation Nr: 0533519	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  92-06 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for claimed joint 
problems.  

2.  Entitlement to an initial disability rating for the 
service-connected psoriasis.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for the service-connected lumbosacral paraspinous 
strain.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected sinusitis with 
headaches.  

5.  Entitlement to an initial disability rating for the 
service-connected arteriosclerotic heart disease.  

6.  Entitlement to an initial disability rating in excess of 
20 percent for the service-connected degenerative disc 
disease of the cervical spine.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1960 to March 
1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 RO decision that denied 
service connection for joint problems, and granted 
noncompensable ratings for psoriasis, lumbosacral paraspinous 
strain, and sinusitis with headaches.  The RO also granted an 
original 30 percent evaluation for arteriosclerotic heart 
disease and a 10 percent rating for degenerative disc disease 
of the cervical spine.  

In September 1991, the veteran immediately appealed the 
initial ratings for lumbosacral sprain, psoriasis and heart 
disease.  

The Board remanded the case for additional development of the 
record in November 1992, May 1997 and May 2004.  

In February 1998, the veteran's claims file was permanently 
transferred from the RO in Washington, DC, to the one in 
Phoenix, Arizona.  

The Board notes that, in a letter dated in December 2002, the 
veteran submitted evidence of removal of a papillary 
transitional cell carcinoma of the bladder.  He indicated 
that he underwent two VA colonoscopies and requested 
assistance in finalizing his claim.  The RO has not 
adjudicated this issue; thus, it is referred back to the RO 
for appropriate action.  

Additionally, in a January 2004 VA Form 646 statement, the 
veteran appears to be reopening his claim for service 
connection for residuals of a right eye injury.  This issue 
also is referred back to the RO for the appropriate action.  

The issues of service connection for claimed joint problems, 
an initial disability rating in excess of 20 percent for the 
service-connected lumbosacral paraspinous strain, an initial 
disability rating in excess of 20 percent for the service-
connected degenerative disc disease of the cervical spine, 
and an initial disability rating in excess of 10 percent for 
the service-connected sinusitis with headaches are addressed 
in the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  For the period beginning on April 1, 1991 through October 
24, 1999, the service-connected psoriasis was not shown to 
have been productive of constant exudation or itching, 
extensive lesions, or marked disfigurement, nor were systemic 
therapies required for a total duration of six weeks or more 
during a 12-month period.  

2.  For the period beginning on October 25, 1999, the 
service-connected psoriasis has not been shown to be 
productive of ulceration or extensive exfoliation or 
crusting, systemic or nervous manifestations, exceptional 
repugnancy, more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, nor was constant 
or near-constant therapy required.  

3.  For the period beginning on April 1, 1991 through 
November 24, 2002, the service-connected arteriosclerotic 
heart disease was not shown to have been productive of a 
history of substantiated repeated anginal attacks with more 
than light manual labor not feasible, more than one episode 
of acute congestive heart failure in the past year, a METS 
level greater than 3 but not greater than 5, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  

5.  For the period beginning on November 25, 2002, the 
service-connected arteriosclerotic heart disease is not shown 
to have been productive of a disability picture that more 
nearly approximates that of active illness from coronary 
occlusion or thrombosis, chronic congestive heart failure, a 
METS level of 3 or less, or left ventricular dysfunction with 
an ejection fracture of less than 30 percent.  



CONCLUSIONS OF LAW

1.  For the period from April 1, 1991 to October 24, 1999, 
the criteria for the assignment of a rating greater than 10 
percent for the service-connected psoriasis have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118 including Diagnostic Code 7816 (effective prior 
to August 30, 2002).  

2.  Beginning on October 25, 1999, the criteria for the 
assignment of a rating greater than 30 percent for the 
service-connected psoriasis have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.118 
including Diagnostic Code 7816 (effective prior to, and 
after, August 30, 2002).  

3.  For the period from April 1, 1991 to November 24, 2002, 
the criteria for the assignment of a rating greater than 30 
percent for the service-connected arteriosclerotic heart 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.104 including Diagnostic 
Code 7005 (effective prior to, and after, January 12, 1998).  

4.  Beginning on November 25, 2002, the criteria for the 
assignment of a rating of 60 percent, but not higher, for the 
service-connected arteriosclerotic heart disease have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.104 including Diagnostic Code 7005 (effective prior 
to, and after, January 12, 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

VCAA eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. § 
3.159(b) (2005).  

In letters dated in December 2002, May 2004, and September 
2004, the RO provided notice to the veteran of what evidence 
the veteran was responsible for obtaining and what evidence 
VA would undertake to obtain.  

In the November 2003 and July 2005 Supplemental Statements of 
the Case, the RO provided the regulations for compensable 
ratings for all claims, and thereby informed the veteran of 
the evidence needed to substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided recent VA examinations to 
assess his current level of disability with respect to his 
claimed disabilities.  Neither the veteran nor his 
representative has suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claims on the merits.  


Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

If the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31 (2005).  

The veteran has appealed the disability ratings initially 
assigned in June 1991 with the grants of service connection 
for psoriasis and arteriosclerotic heart disease.  Because he 
has appealed the initial ratings, the Board must consider the 
applicability of staged ratings covering the time period in 
which his claim and appeal have been pending.  Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  


Entitlement to an initial disability rating in excess of 30 
percent for the service-connected psoriasis.

Rating Criteria

During the pendency of the appeal, VA amended the schedular 
criteria for evaluating psoriasis, effective on August 30, 
2002.  

Prior to August 30, 2002, unless otherwise provided, skin 
disorders rated under codes 7807 through 7819 were rated as 
for eczema (Diagnostic Code 7806), dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  

Under the rating criteria in effect prior to August 30, 2002, 
when eczema had slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area, a 
noncompensable evaluation was assigned.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, eczema was assigned a 10 percent evaluation.  

If there was constant exudation or itching, extensive 
lesions, or marked disfigurement, a 30 percent evaluation was 
assigned.  When eczema was manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or was exceptionally repugnant, a 50 percent 
evaluation was assigned.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  

Effective on August 30, 2002, Diagnostic Code 7816 
(psoriasis) warranted a noncompensable evaluation for 
psoriasis with less than 5 percent of the entire body or 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  A 10 percent 
evaluation may be assigned for psoriasis with at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

A 30 percent evaluation may be assigned for psoriasis with 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation may 
be assigned for psoriasis with more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near- constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  38 C.F.R. § 4.118; 
Diagnostic Code 7816 (2005).  

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply unless Congress provides otherwise.  
Where, as here, the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  See also 
VAOPGPREC 3-2000.  


Factual Background

Historically, in June 1991 the RO granted service connection 
for psoriasis, at a noncompensable rating, effective on April 
1, 1991.  

The May 1991 VA examination indicates that the veteran had a 
history of psoriasis that involved his elbows and knees 
bilaterally, and he used medications for relief.  It was 
noted that there were no lesions on the veteran's head, face, 
or neck.  The diagnosis was that of psoriasis.  

The August 1993 VA examination indicates that the veteran had 
small, scaly, silvery and slightly erythematous skin lesions 
on the elbows, knees, and forehead near eyebrows.  The 
diagnosis was that of psoriasis of the elbows, knees, and 
eyebrow area.  

In July 1994, the RO increased the veteran's rating for 
psoriasis to 10 percent disabling, effective on April 1, 
1991.  

The October 1999 VA examination indicates that the veteran's 
psoriasis had been treated with ultraviolet therapy, 
interdermal corticosteroid injections, and there was 
excellent temporary clearing.  

On examination, there was diffuse erythema of the scalp and 
upper forehead.  There was a 1 by 3-centimeter patch of 
psoriasis with thickening and scaling on the right posterior 
occipital area, and smaller lesions on the elbows and knees.  
Lesions, less than 1-centimeter in size, were located in the 
eyebrow and upper eyelid area.  The diagnosis was psoriasis.  

The examiner noted that the veteran's psoriasis was currently 
somewhat improved, largely due to the continuing treatment he 
was receiving.  However, the basic degree of involvement was 
such that he was unable to lead a completely normal life 
without almost constant treatment.  

The examiner also noted that the veteran suffered almost 
constant annoying itching of his scalp lesions, and the 
facial lesions were moderately disfiguring.  

A November 2001 VA treatment record indicates that the 
veteran had plaque psoriasis of the scalp, face, arms, and 
legs for many years.  The veteran was to follow a skin care 
regimen.  

A March 2002 VA dermatology clinic note indicates that the 
veteran had been using medications on his elbows for 3 to 4 
months, and the plaques had improved 30 percent.  The scalp 
was better, but still had plaques and redness.  There was one 
spot of facial psoriasis.  The veteran's medications were 
updated.  

A July 2002 VA dermatology clinic note indicates that the 
veteran's psoriasis was better.  His medications were 
refilled.  

A November 2002 VA dermatology clinic note indicates that the 
veteran's psoriasis had improved on his arms, legs, and 
scalp.  His medications were updated.

The May 2003 VA examination indicates that the veteran had 
been treated for psoriasis of the scalp, torso, and 
extremities as well as seborrheic dermatitis of the face for 
about 40 years.  

On examination, there were typical lesions of seborrheic 
dermatitis around the eyelids, eyebrows, and nasolabial 
areas.  There were confluent scaly red plaques on the elbows, 
and more spotty lesions of psoriasis on the torso and legs.  
There were no obvious arthritic changes in the fingers, 
although the veteran complained of pain.  

The diagnosis of psoriasis, chronic, moderate, of the scalp, 
trunk, and extremities; seborrheic dermatitis of the face; 
and possible psoriatic arthritis of the hands.  The examiner 
noted that, although the veteran was receiving the 
appropriate treatment, the veteran stated that his psoriasis 
was worsening.  

In November 2003, the RO increased the veteran's service-
connected psoriasis to 30 percent disabling, effective on 
October 25, 1999.  

The November 2004 VA examination indicates the veteran 
reported that his psoriasis was better than it had ever been.  
The examiner noted that the veteran was satisfied with his 
rating and would appreciate to not be called again for 
another rating on his skin condition.  The veteran reported 
using a liquid medication and a few types of creams, and also 
corticosteroid injections into some of the areas.  

On examination, the veteran stated that his face had been 
"involved" but was clear at the moment.  His scalp showed 
some erythema and a little bit of scaling in some areas, but 
it was mostly clear.  

On the right elbow he had a plaque of 1.5-centimetres by 
1.25-centimeters, and on the left elbow there was a plaque of 
2.2-centimeters by 3-centimeters.  On his knees there were a 
few tiny areas that were probably less than 1 centimeter 
each.  

The veteran stated that sometimes his ears were involved, but 
they were clear on examination.  On his left flank there was 
a 3-centimeter by 1.5-centimeter plaque of psoriasis.  The 
impression was that of minimal psoriasis, about 1 to 2 
percent of the body area involved.  


Analysis

The first aspect of the veteran's claim to be discussed is 
whether a rating in excess of 10 percent is warranted for the 
period from April 1, 1991 (date of claim) to October 24, 1999 
(day prior to the effective date of the 30 percent rating).  

In this regard, the August 1993 VA examination indicates that 
the veteran had small, scaly skin lesions on the elbows, 
knees, and eyebrow area.  No other VA or private treatment 
for psoriasis is of record for the time period in question.  

The findings from the May 1991 and August 1993 VA 
examinations do not satisfy the criteria for an evaluation in 
excess of 10 percent under the version of Diagnostic Code 
7816 in effect at that time.  Specifically, there is no 
evidence from the time period in question that indicates 
there was constant exudation or itching, extensive lesions, 
or marked disfigurement to warrant a 30 percent evaluation.  

Accordingly, a rating in excess of 10 percent prior to 
October 25, 1999 is not warranted.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The next aspect of the claim is whether a rating in excess of 
30 percent is warranted for the period from October 25, 1999 
(effective date of the 30 percent rating) to August 29, 2002 
(day prior to the effective date of the amended regulation).  

The VA examination from October 1999 and the various VA 
treatment records from November 2001 to July 2002 indicate 
that the veteran had patches of psoriasis on the scalp, upper 
forehead, eyebrows, eyelids, elbows and knees.  

The October 1999 VA examination report indicates that the 
veteran had constant itching of his scalp lesions, the facial 
lesions were moderately disfiguring, and the veteran had to 
have constant treatment.  However, the subsequent VA 
treatment records show improvement of the psoriasis plaques.  

These findings do not satisfy the criteria for an evaluation 
in excess of 30 percent under the version of Diagnostic Code 
7816 in effect at that time.  Specifically, there is no 
evidence from the time period in question that indicates that 
the veteran's psoriasis was manifested by ulceration or 
extensive exfoliation or crusting, no systemic or nervous 
manifestations, nor was the psoriasis noted to be 
exceptionally repugnant.  

Accordingly, a rating in excess of 30 percent for the period 
of October 25, 1999 to August 29, 2002 is not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The final aspect of the claim is whether a rating in excess 
of 30 percent is warranted for the period from August 30, 
2002 (effective date of the amended regulation) to the 
present.  

The May 2003 VA examination indicates that the veteran had 
lesions around the eyelids, eyebrows, and nasolabial areas, 
and had scaly plaques on the elbows, torso, and legs.  

The November 2004 VA examination indicates that the veteran 
stated that his psoriasis was better than it had ever been, 
his scalp was mostly clear, there were very small plaques on 
the elbows, tiny patches on the knees, and occasional flare-
ups on the ears.  

The impression was that of minimal psoriasis.  These findings 
do not satisfy the criteria for an evaluation in excess of 30 
percent under the old or the amended rating criteria of 
Diagnostic Code 7816.  

Specifically, there is no evidence from the time period in 
question that indicates that the veteran's psoriasis was 
manifested by ulceration or extensive exfoliation or 
crusting, no systemic or nervous manifestations, nor was the 
psoriasis noted to be exceptionally repugnant that would 
warrant a 50 percent rating under the regulations in effect 
prior to August 30, 2002.  

Additionally, there is no evidence from the time period in 
question that indicates that the veteran's psoriasis covered 
more than 40 percent of his entire body or more than 40 
percent of exposed areas affected, or that he was required to 
constantly use corticosteroids or other immunosuppressive 
drugs.  

Accordingly, a rating in excess of 30 percent for the period 
of August 30, 2002 to the present is not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


Entitlement to an initial disability rating in excess of 60 
percent for the service-connected arteriosclerotic heart 
disease.

Rating Criteria

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating cardiovascular disabilities, 
effective on January 12, 1998.  

The rating formula for arteriosclerotic heart disease 
(coronary artery disease) under the new rating criteria 
(Diagnostic Code 7005) incorporates objective measurements of 
the level of physical activity, expressed numerically in 
METs, at which cardiac symptoms develop.  METs are measured 
by means of a treadmill test, if possible. See 38 C.F.R. § 
4.104, Note 2.  

Under the old criteria (prior to January 12, 1998), a 30 
percent rating was warranted for arteriosclerotic heart 
disease after six months following typical coronary occlusion 
or thrombosis, or with history of substantiated anginal 
attack, ordinary manual labor feasible.  

A 60 percent rating was warranted following typical history 
of acute coronary occlusion or thrombosis, or with a history 
of substantiated repeated anginal attacks, more than light 
manual labor not feasible.  For a 100 percent rating, there 
must be arteriosclerotic heart disease during and for 6 
months following active illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1998).  

Effective on January 12, 1998, a 30 percent rating is 
warranted with documented coronary artery disease resulting 
in a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is warranted where there is more than one 
episode of acute congestive heart failure in the past year; 
or where a workload of greater than 3 METS but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  

In this regard, the Board notes that the Court has held that 
Diagnostic Codes 7005 and 7007 do not require, in order for a 
claimant to receive a 60 percent rating based on left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a separate showing of left ventricular dysfunction 
in addition to an ejection fraction of 30 to 50 percent.  
Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002).  

A 100 percent rating requires chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2005).  

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply unless Congress provides otherwise.  
Where, as here, the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  See also 
VAOPGPREC 3-2000.  


Factual Background

A November 1990 in-service hospital summary indicates that 
the veteran underwent a cardiac catheterization, and had a 
final diagnosis of coronary artery disease.  

Historically, in June 1991 the RO granted service connection 
for arteriosclerotic heart disease, at a 30 percent rating, 
effective from April 1, 1991.   

The May 1991 VA examination indicates that the veteran was 
diagnosed as having arteriosclerotic heart disease several 
years prior.  He had a heart catheterization done and a 
thallium treadmill test done while in the service.  He was 
told he had 100 percent blockage of one artery, and 40 
percent blockage of another.  

His point of maximum impact was in the fourth intercostal 
line about 4 centimeters to the left of the sternum.  Rhythm 
was regular; sounds were good, and all peripheral vessels 
appeared to be intact and patent.  A chest X-ray study showed 
a heart normal in size.  The diagnosis was that of 
arteriosclerotic heart disease.  

The November 1999 VA examination indicates that the veteran 
was able to care for his yard and cut the grass with no 
difficulty.  He was able to go shopping with no discomfort, 
and climb one flight of stairs easily, although two flights 
would put him out of breath.  

On examination, the veteran's heart was non-enlarged, and the 
sounds were of good quality with no significant murmurs.  
Blood pressure was 135 to 140 over 88 and 90.  Peripheral 
pulses were good in both upper and lower extremities.  The 
examiner noted that the veteran was doing quite well.  The 
impression was that of arteriosclerotic heart disease with 
angina.  

The May 2002 VA examination indicates that the veteran had 
angina once every two months.  He reported precordial 
tightness, lasting 15 to 20 minutes, brought on by exertion, 
fatigue, and stress.  

Also associated with the chest tightness was a choking 
sensation of the anterior neck.  He had been prescribed 
nitroglycerin but did not use it.  A recent thallium stress 
test was positive for heart disease.  He denied shortness of 
breath.  He was able to walk miles, but sometimes developed 
angina when he walked long distances.  

On examination, the veteran had normal pulse and 
respirations.  Blood pressure readings were 156/96, 156/98, 
and 156/96.  The heart had regular sinus rhythm, with no 
murmurs.  The lungs were clear.  

The impression was that of arteriosclerotic ischemic heart 
disease, with angina; no congestive heart failure; no 
arrhythmia now; METS to be reported by private physician.  In 
an addendum, the examiner stated that there was a METS of 5, 
until treadmill test showed otherwise.  

A November 2002 private medical report indicates that a 
coronary catheterization procedure was performed.  The pre-
catheterization diagnosis was that of coronary artery 
disease, and the post-catheterization diagnosis was that of 
double vessel coronary artery disease.  

The analysis of angiograms showed that the veteran had 
extensive fluoroscopic calcification of the left anterior 
descending coronary artery and also the right coronary 
artery.  The right coronary artery was a dominant vessel and 
was completely closed proximally.  

The veteran had critical narrowing of the left anterior 
descending coronary artery proximally, with diffuse disease 
in the mid-segment.  There was good collateral circulation 
connecting the right and left coronary arteries.  The left 
ventricle was normal size with mild abnormality in the 
inferior wall.  

In conclusion, the physician stated that the right coronary 
artery showed extensive fluoroscopic calcification, the left 
anterior descending coronary artery had extensive 
fluoroscopic calcification throughout, the left circumflex 
coronary artery was normal, the right heart pressures were 
normal, and the left ventricle was of normal size.  

A December 2002 statement from the veteran indicated that the 
scheduled treadmill test had been delayed because of other 
medical problems.  He stated that he had high blood pressure 
in November 2002, and based on his medical history of 
coronary artery disease, his private cardiologist conducted a 
catheterization.  

During the catheterization procedure, the veteran received an 
emergency coronary interventional procedure of the left 
anterior descending coronary artery.  

The May 2003 VA examination indicates that the veteran's 
episodes of jaw and neck pain had diminished, but still 
appeared unpredictably, usually when he was taking walks.  
Such episodes were more likely to occur if he was already 
tired.  He described his walks as fast, about a four-mile per 
hour walk equaling 6.5 METS.  

The examiner stated that at times the veteran could tolerate 
6.5 METS, and at other times he could not.  Rest relieved his 
symptoms, and he had never taken nitroglycerin.  He had not 
had heart failure.  

On examination, the veteran's blood pressure was 162/86, 
pulse was 58 and regular, and respirations were 12 per 
minute.  The point of maximal impulse of the heart could be 
palpated just inside the midclavicular line without cardiac 
enlargement.  Rhythm was sinus, with minimal bradycardia 
probably related to the beta blocker.  

There was no gallop or significant murmur.  There was no 
edema of the extremities.  The impression was that of 
coronary artery disease, with occasional angina, improved 
status post placement of two stents in February 2003.  

His MET limit by his history was 6.5 METS, sometimes 
tolerating that level and occasionally having angina at that 
level.  There was no evidence of any complications of his 
coronary disease.   

The September 2004 VA examination indicates that the veteran 
began to have angina in 1990, manifested by neck or throat 
pain that radiated into the jaw.  He underwent a cardiac 
catheterization while in the military.  In 2002, the pains 
began to increase in frequency, and in February 2003, he 
again underwent catheterization.  

The frequency of episodes of angina diminished, but never 
cleared, and have continued to occur unpredictably.  At one 
time he was able to take walks of about 1.5 miles, but has 
gradually diminished such walks because of his back pain.  

The veteran had never used nitroglycerin for his episodes of 
angina, which usually cleared in four minutes after stopping 
any exertion.  He did not develop any accompanying symptoms 
such as diaphoresis or nausea.  He performed all self-care 
activities without any difficulty, but did not undertake any 
strenuous activities.  He had not had any symptoms suspicious 
of angina, other than neck tightness.  He denied syncope, 
dizziness, dyspnea, fatigue, nor diaphoresis.  

His private cardiologist informed him an exercise stress test 
was not possible because of his back pain.  On examination, 
his blood pressure was 164/90, and pulse was 68 and regular.  
The veteran was not cyanotic, was in no respiratory distress, 
there was no elevation of jugular venous pressure, and there 
was not peripheral edema.  The chest was clear to percussion.  
The diaphragms moved well.  
The point of maximal impulse could be palpated inside the 
midclavicular line and was only about 12 centimeters from the 
mid-sternal line, indicating normal heart size.  There was 
sinus rhythm, no murmur, and no gallop.  

The impression was that of coronary artery disease, status 
post two stent placements in 2003, with angina occurring 
every 10 days or so.  Most of the episodes of angina occurred 
with activity, although they occasionally have occurred at 
rest.  The angina was manifested only by throat tightness 
radiating into the jaws.  

The examiner noted that it was difficult to estimate at what 
MET level the anginal symptoms appeared because of the 
veteran's increased back pain.  However, at the last VA 
examination, a METS level of 6.5 was estimated based on the 
veteran's walking abilities.  The examiner noted that the 
best METS level estimation was 3.5, based on self-care 
activities.  The examiner noted that it was possible that the 
veteran was capable of more, but since an exercise stress 
test could not be done, the minimum estimation was 3.5 METS.   

In July 2005, the RO increased the veteran's service-
connected arteriosclerotic heart disease to 60 percent 
disabling, effective September 29, 2004.  


Analysis

The first aspect of the veteran's claim to be discussed is 
whether a rating in excess of 30 percent is warranted for the 
period from April 1, 1991 (date of claim) to September 28, 
2004 (day prior to the effective date of the 60 percent 
rating).  

The evidence from this time period will be considered under 
the rating criteria in effect prior to January 12, 1998, and 
the rating criteria in effect from January 12, 1998, to the 
present.  

Under the rating criteria in effect prior to January 12, 
1998, the Board finds that the evidence on record for the 
time period from April 1, 1991, to November 24, 2002, (day 
prior to the November 2002 Cardiac Catheterization Report) 
does not satisfy the criteria for an evaluation in excess of 
30 percent.  Specifically, there is no evidence that 
indicates that the veteran had a history of substantiated 
repeated anginal attacks, or that more than light manual 
labor was not feasible.  

Indeed, the November 1999 VA examination indicates that the 
veteran was able to care for his yard and cut the grass with 
no difficulty, go shopping with no discomfort, and could 
climb one flight of stairs easily.  

Likewise, the May 2002 VA examination indicates that the 
veteran could walk a distance of two miles.  

However, under the rating criteria, the Board finds that the 
evidence on record for the time period beginning on November 
25, 2002, to September 28, 2004, does satisfy the criteria 
for an evaluation in excess of 30 percent.  

Specifically, the November 2002 cardiac catheterization 
report indicates a diagnosis of double vessel coronary artery 
disease, with extensive fluoroscopic calcification of the 
left anterior descending coronary artery and right coronary 
artery.  The right coronary artery was completely closed 
proximally.  

The Board finds that this evidence most closely approximates 
the criteria for a 60 percent rating under the criteria.  

However, the Board finds that the evidence does not 
approximate a rating in excess of 60 percent.  There is no 
evidence that the veteran had active illness from coronary 
occlusion or thrombosis, with circulatory shock, etc.  

Accordingly, for the period beginning on November 25, 2002, 
the Board finds that the service-connected arteriosclerotic 
heart disease warrants a 60 percent rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The final aspect of the claim is whether a rating in excess 
of 60 percent is warranted for the period from November 25, 
2002 (new effective date of the 60 percent rating) to the 
present.  

The September 2004 VA examination indicates that the veteran 
had unpredictable episodes of angina, he did not undertake 
any strenuous activities, and his METS level was approximated 
at 3.5.  

These findings do not satisfy the criteria for an evaluation 
in excess of 60 percent under the old or the amended rating 
criteria of Diagnostic Code 7005.  

Specifically, there is no evidence from the time period in 
question that indicates that the veteran's arteriosclerotic 
heart disease was manifested by arteriosclerotic heart 
disease during and for 6 months following active illness from 
coronary occlusion or thrombosis, with circulatory shock, 
etc, that would warrant a 100 percent rating under the 
regulations in effect prior to January 12, 1998.  

Additionally, there is no evidence from the time period in 
question that indicates that the veteran's arteriosclerotic 
heart disease was manifested by chronic congestive heart 
failure; a workload of 3 METS or less; or left ventricular 
ejection fraction of less than 30 percent, that would warrant 
a 100 percent rating under the regulations in effect January 
12, 1998.   

Accordingly, a rating in excess of 60 percent for the period 
beginning on November 25, 2002 is not warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  



ORDER

An initial rating for the service-connected psoriasis is 
denied.  

An increased rating in excess of 30 percent for the service-
connected arteriosclerotic heart disease beginning on April 
1, 1991 through November 24, 2002, is denied.  

An increased rating of 60 percent, but not higher for the 
service-connected arteriosclerotic heart disease beginning on 
November 25, 2002 is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  







REMAND

Currently on appeal is the issue of service connection for 
joint problems.  In the Board's May 2004 remand, the RO was 
instructed to request clarification of this issue from the 
veteran.  

In a VCAA letter dated in May 2004, the RO requested 
clarification from the veteran; however, no clarification was 
received.  The Board concludes that the veteran should be 
given another opportunity to clarify his claim of service 
connection for joint problems.  

The November 2004 VA examination of the low back and cervical 
spine indicates that the veteran had degenerative arthritis 
and disc disease of the lumbar spine and cervical spine, with 
probably spinal stenosis and radiculopathy associated with 
the lumbar spine degenerative disc disease.  He is currently 
rated as 20 percent disabled for both conditions.  

The Board concludes that further examination is warranted in 
order to assess the veteran's current level of disability, 
specifically with regard to the neurologic manifestations 
associated with the lumbar spine degenerative disc disease. 

Finally, the Board finds that a contemporaneous examination 
for the veteran's service-connected sinusitis with headaches 
is warranted.
  
Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should take the appropriate 
steps to contact the veteran to clarify 
which joints he claims should be service 
connected, and the nature of the 
disability alleged to be affecting each.  
When this information is obtained, the RO 
should conduct all appropriate 
development.  

2.  The RO should arrange for the veteran 
to be afforded an examination with an 
appropriate specialist to show the 
current severity of his service-connected 
low back and cervical spine disabilities.  
The claims folder must be provided to the 
examiner for review, and the examiner(s) 
report should annotate that a review was 
made.  The examiner should be asked to 
address x-ray findings and to provide 
complete observations of the ranges of 
motion of the low back and cervical 
spine.  All findings should be reported 
in detail.  The examination report should 
include specific responses to the 
following medical questions: 

a.  What are the ranges of motion of the 
veteran's low back and cervical spine?  

b.  Do the veteran's low back and 
cervical spine exhibit weakened movement, 
excess fatigability, incoordination, or 
pain on use attributable to the service-
connected disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

c.  Does pain significantly limit 
functional ability during flare-ups or 
when the low back or cervical spine is 
used repeatedly over a period of time 
(these determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups)?

d.  Does the veteran current suffer any 
objective neurologic abnormality 
associated with his service-connected low 
back and cervical spine disabilities?  If 
so, the examiner should note any 
paralysis, partial paralysis, neuralgia 
or neuritis, and express an opinion as to 
the severity of such symptoms in terms of 
being slight, moderate, moderately 
severe, or severe.  The symptoms 
described should include neurological 
manifestations, if any, including 
symptoms radiating into the upper or 
lower extremities.  

e.  To what extent and for what duration 
does the veteran suffer from 
incapacitating episodes due to the 
service-connected low back and cervical 
spine disabilities?  

3.  The veteran also should be afforded a 
VA examination by a physician with the 
appropriate expertise to determine the 
current severity of the service-connected 
sinusitis with headaches.  The examiner 
should review the claims folder in 
connection with the examination.  All 
indicated testing should be performed.  
The examiner shou describe all symptoms 
of the current sinus disability and 
headaches in detail, to include the 
nature and frequency of the related 
episodes, as well as the use of any 
antibiotic treatment.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
and discussion of all pertinent 
regulations, including regulations 
implementing the VCAA, the old and the 
amended rating criteria spine 
disabilities and respiratory disorders.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


